Name: Regulation (EEC) No 1381/70 of the Commission of 14 July 1970 amending Regulation (EEC) No 1470/68 as regards determining the oil content of oil seeds offered for intervention
 Type: Regulation
 Subject Matter: plant product;  consumption;  processed agricultural produce
 Date Published: nan

 Official Journal of the European Communities 415 15.7.70 Official Journal of the European Communities No L 154/ 13 REGULATION (EEC) No 1381/70 OF THE COMMISSION of 14 July 1970 amending Regulation (EEC) No 1470/68 as regards determining the oil content of oil seeds offered for intervention HAS . ADOPTED THIS REGULATION : Article 1 The following shall be substituted for Article 2 of Regulation (EEC ) No 1470/68 : ' 1 . The determination of oil content required under Article 4 of Regulation No 282/67/EEC shall be carried out according to the method defined in Annex V to this Regulation . 2 . By way of derogation from the provisions of Annex V :  as regards points 3.2, 6.3.7, 7.3.1 , 7.3.3 and 7.3.5 , the analysis shall be carried out on the material as received ;  as regards point 4.1 , the use of petroleum ether shall not be allowed ;  as regards point 5.7, only a microgrinder or a mechanical grinder may be used.' THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, ¢ Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats , as last amended by Regulation (EEC) No. 1253/70,2 and in particular Article 26 (3 ) thereof; Whereas Article 2 of Commission Regulation (EEC) No 1470/683 of 23 September 1968 on the drawing and reduction of samples and the determination of oil content, impurities and moisture in oil seeds, as amended by Regulation (EEC) No 1767/69 ,4 specifies the method to be used for determining oil content ; Whereas , to ensure uniform results when seeds are analysed, only a mechanical grinder and one solvent should be used ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Oils and Fats ; Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 July 1970 . For the Commission The President Franco M. MALFATTI 1 OJ No 172, 30.9.1966, p. 3025/66. 2 OJ No L 143, 1.7.1970, p . 1 . 3 OJ No L 239, 28.9.1968, p . 2 . 4 OJ No L 226, 6.9.1969, p . 22 .